UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7155


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH JAMES HANNA,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:95-cr-00007-CMC-1)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth James Hanna, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth James Hanna appeals the district court’s order

denying    his   motion     for    reduction   of    sentence    pursuant   to   18

U.S.C. § 3582(c) (2006), the court’s subsequent order granting

his motion for reconsideration, granting his § 3582(c) motion,

and reducing his sentence, and the court’s order denying his

second motion for reconsideration.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 United States v. Hanna,

No. 4:95-cr-00007-CMC-1 (D.S.C. June 23, 2008; July 17, 2008;

Sept. 9, 2008).          See United States v. Dunphy, 551 F.3d 247 (4th

Cir. 2009).      We deny Hanna’s motion to remand and his motion for

stay.      We dispense with oral argument because the facts and

legal    contentions      are     adequately   presented    in    the    materials

before    the    court    and     argument   would   not   aid   the    decisional

process.

                                                                          AFFIRMED




                                         2